DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:

-user interface part: paragraph [0023] published specification user interface part 21 is mounted on the circuit formed surface 12 of the main board 11, so that the dedicated board for the user interface part 21 can be omitted. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koguchi et al. (US 2021/0318642 A1) in view of Hamaya et al. (US 2013/0322911 A1).

With respect to Claim 1, Koguchi’642 shows an image forming apparatus (Figure 2, paragraph [0050] image forming apparatus 1) comprising: 
(Figure 2 and paragraph [0051] image forming unit 10 which forms a toner image on a recording material); 
[ ] a control circuit for controlling the image forming part is formed (Figure 2 paragraph [0051], control unit 360, which controls, for example, an image forming operation, which is performed on a recording material P by the image forming unit 10, and an operation of the display portion 350); 
a casing in which the image forming part [and the main board] are stored (Figure 2 printer body 100); and 
a user interface part including at least one of operation member which receives an operation (Figure 2 operation portion 300 in paragraph [0157] as a button to be operated) and a display member which displays a state of the image forming part (Figure 2 display portion 350 paragraph [0156] comprising light guide portions 351a, 351b, and 351c which form icon shapes such as those illustrated in FIG. 27), and 
mounted on a circuit formed surface (Figure 2 first extension portion 220 part of top portion 200 comprising operation portion 300 and display portion 350) [ ].  

Hamaya’911 shows a main board on which a control circuit for controlling the image forming part is formed (Figure 1 and paragraph [0019] shows casing 3 of printer 1 with a side region 9 comprising a main board 30 which has a main control circuit for performing control on an image forming process).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Koguchi’642 to include a main board on which a control circuit for controlling the image forming part is formed method taught by Hamaya’911. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the design to make possible to efficiently cool the components air flowing in the space and make it possible to form the side region 9 small, and to reduce the size of the printer (paragraph [0045]).
With respect to Claim 2, the combination of Koguchi’642 and Hamaya’911 shows an image forming apparatus according to claim 1, wherein the circuit formed surface is provided so as to face a side plate of the casing (Figure 1 and paragraph [0019] shows casing 3 of printer 1 with a side region 9 comprising a main board 30 which has a main control circuit for performing control on an image forming process).

With respect to Claim 5, Koguchi’642 shows an image forming apparatus according to claim 1, wherein the display member contains a light emitting element (paragraph [0153] display portion 350 includes light emitter), and the light emitting element is mounted on the circuit formed surface (Figure 25 and Figure 2 first extension portion 220 part of top portion 200 comprising operation portion 300 and display portion 350).  
With respect to Claim 6, Koguchi’642 shows an image forming apparatus according to claim 5, wherein the display member contains a light guide lens (paragraphs [0192] display portion 350 includes the light guide portions 351a to 351c), and one end of the light guide lens is exposed to a top surface or a side surface of the casing (Figure 2 display portion 350 on the top surface of the image forming apparatus 1).  

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koguchi et al. (US 2021/0318642 A1) in view of Hamaya et al. (US 2013/0322911 A1) further in view of Konishi (US 2015/0332872 A1).

With respect to Claim 3, the combination of Koguchi’642 and Hamaya’911 does not show the image forming apparatus according to claim 1, wherein the operation member is a tactile switch having a base portion with a terminal, and a plunger, and the base portion is mounted on the circuit formed surface and the plunger is exposed to an upper surface or a side surface of the casing.  
Konishi’872 shows an image forming apparatus (Figure 1 paragraph [0039] apparatus 2 being a printer) wherein the operation member (Figure 1, button 18 in paragraph [0046]) is a tactile switch (Figure 4 tactile switch 42) having a base portion with a terminal (Figure 6 paragraph [0050] support portion 58 ), and a plunger (Figure 7 and paragraph [0051]  pressing portion 64), and the base portion is mounted on the circuit formed surface (Figures 3-4 shows support portion 58 mounted to wiring board 30 and paragraph [0048] tactile switch 42 mounted on the wiring board 30) and the plunger is exposed to an upper surface or a side surface of the casing (Figure 7 shows pressing portion 64 exposed).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention .
Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilbrey US 2004/0028505 paragraph 19, Figure 1, and Ribeiro Ruiz US 2021/0345743 Figure 13 Paragraph [0093]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675